 

 

Exhibit 10.3

 

FIFTH AMENDMENT OF LEASE

 

AGREEMENT (“Fifth Amendment”) made this 21st day of July, 2016 by and between
CIP II/RJK 10-20 BMR Owner, LLC, 55 Cambridge Street, Burlington, Massachusetts
01803 (hereinafter referred to as “Landlord”) and Flexion Therapeutics, Inc.
(hereinafter referred to as  “Tenant”).

 

RECITALS

 

1.Pursuant to that certain Lease dated February 22, 2013 by and between Landlord
and Tenant, as amended by the First Amendment of Lease dated July 13, 2015 (the
“First Amendment), the Second Amendment of Lease dated December 15, 2015 (the
“Second Amendment”), the Third Amendment of Lease dated May 8, 2016 (the “Third
Amendment”), and the Fourth Amendment of Lease dated June 29, 2016 (the “Fourth
Amendment”) (the First Amendment, Second Amendment, Third Amendment and Fourth
Amendment, together with the Lease, collectively the “Existing Lease”), Landlord
is leasing to Tenant those certain premises known as 10 Burlington Mall Road,
situated in Burlington, Massachusetts 01803, together with all improvements
located thereon, consisting of 21,874 rentable square feet of area comprised of
11,754 rentable square feet of area (known as the “Original Premises”), the
Phase I Expansion Space consisting of approximately 4,715 rentable square feet
of area, and the Phase II Expansion Space consisting of approximately 5,405
rentable square feet of area, all as more particularly described in said
Existing Lease (hereinafter referred to collectively as the “2016 Combined
Space”). In addition to the 2016 Combined Space, Landlord is also leasing to
Tenant 6,748 rentable square feet of area (herein referred to as the “Suite 210
Temporary Space”).

 

2.Capitalized terms used herein and not defined herein shall have the meanings
ascribed to such terms in the Existing Lease and the Existing Lease as amended
by this Fifth Amendment is hereby known as the “Lease”.

 

IN CONSIDERATION of the mutual covenants contained herein, the parties hereby
agree as follows:

 

A.Suite 210 Temporary Space

 

Paragraph B(v) of the First Amendment is hereby deleted in its entirety and
replaced with the following:

 

“Tenant shall vacate and surrender the Suite 210 Temporary Space on or before
September 30, 2016, unless Tenant exercises its exclusive right of first refusal
to lease the Suite 210 Temporary Space in accordance with the terms and
conditions set forth on Exhibit E attached to the First Amendment. If Tenant
does not exercise such right, Tenant shall remove all of Tenant’s fixtures,
furniture and equipment from the Suite 210 Temporary Space and otherwise yield
up the Suite 210 Temporary Space to Landlord in accordance with the provisions
of the Lease (it being understood, however, that Tenant shall have no obligation
to remove any wiring or improvements made to the Suite 210 Temporary Space). In
the event that Tenant fails to vacate and surrender the Suite 210 Temporary
Space as set forth above on or before September 30, 2016, Landlord hereby
reserves all of its rights and remedies under the Lease for such holdover.”

 

B.Ratification of Lease

 

 

--------------------------------------------------------------------------------

 

Except as amended and modified by this Fifth Amendment, all the terms,
provisions, agreements, covenants and conditions of the Existing Lease are
hereby affirmed and ratified. From and after the date hereof, all references to
the Lease or Existing Lease shall mean the Lease or Existing Lease as amended
hereby and to the extent that there any inconsistencies between this Fifth
Amendment and the Existing Lease, this Fifth Amendment shall control. Landlord
and Tenant each hereby ratifies and confirms its obligations under the Lease,
and represents and warrants to the other that, to its knowledge, it has no
defenses thereto. Additionally, Landlord and Tenant further confirm and ratify
that, as of the date hereof, (a) the Landlord and Tenant are and remain in good
standing and the Lease is in full force and effect, and (b) neither Landlord nor
Tenant has any claims, counterclaims, set-offs or defenses against the other
arising out of the Lease or in any way relating thereto or arising out of any
other transaction between Landlord and Tenant.

 

C.Execution/Entire Agreement

 

This Fifth Amendment, together with the Lease as affected hereby, constitutes
the entire agreement of the parties, and may not be amended except by written
instrument signed by all parties.  This Fifth Amendment shall have the effect of
an agreement under seal and shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. This Fifth
Amendment may be executed in counterparts all of which taken together shall
constitute an original executed document.

 

 

[Signatures on Following Page]

2

 

--------------------------------------------------------------------------------

 

The parties hereto have hereunto set their hands and seals the day and year
first above written.

 

LANDLORD:   CIP II/RJK 10-20 BMR OWNER, LLC

 

  /s/ Brandon Kelly

Name:

Brandon Kelly

Title:

President and CEO

 

TENANT:  FLEXION THERAPEUTICS, INC.

 

  /s/ Frederick W. Driscoll

Name:

Frederick W. Driscoll

Title:

Chief Financial Officer

 

3

 